17 So. 3d 752 (2009)
Willie MIKELL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1767.
District Court of Appeal of Florida, Fifth District.
July 24, 2009.
Rehearing Denied September 21, 2009.
Willie Mikell, Gainesville, pro se.
No Appearance for Appellee.
PER CURIAM.
AFFIRMED. We affirm the summary denial of Appellant's Florida Rule of Criminal Procedure 3.800(a) motion to correct an illegal sentence, which attempts to challenge the Department of Correction's application of certain gain-time statutes to his sentence. "[T]he defendant must seek relief on his gain time claim by pursuing his administrative remedies within the Department of Corrections." Gaynor v. State, 831 So. 2d 1246, 1247 (Fla. 5th DCA 2002) (citations omitted).
ORFINGER, LAWSON and EVANDER, JJ., concur.